Mr. President,
Distinguished Heads of State and Government,
Mr. Secretary General,
Your Majesties, dear Delegates,
Ladies and Gentlemen,
At the outset, I wish to congratulate His Excellency Mr. Volkan Bozkir of the Republic of Turkey on his unanimous election as President of the United Nations General Assembly at its seventy-fifth session. Please be assured, Mr. President, of the support and cooperation of the Republic of Equatorial Guinea.
I would also like to express my gratitude and appreciation to your predecessor, His Excellency Mr. Tijjani Muhammad-Bande of the sister Federal Republic of Nigeria, for his leadership and magnificent work at a particularly sensitive time. We wish him every success in his new endeavours.
I would also like to pay tribute to the Secretary-General of the United Nations, His Excellency Mr. Antonio Guterres, for his contribution to the search for peace and development in the world. As fate would have it, our commemoration of the seventy- fifth anniversary of the creation of our great Organization has coincided with the greatest health catastrophe that humankind has had to face in recent years, namely the coronavirus disease pandemic (COVID-19).
The COVID-19 pandemic has entered our lives abruptly, with a significant number of human victims in addition to incalculable collateral damage to the global economy. Humankind must show solidarity, as we are stronger when we act together, cooperate with one other and share our experiences. Only strengthened cooperation will lead us to the eradication of this pandemic.
COVID-19 is an enemy to us all and must be fought as such. It is not enough to eradicate it — it is equally important to agree upon measures to expedite post-COVID recovery, which requires emergency action to accelerate and enable rapid growth and stimulate the economy with the aim of a swift return to normality, leaving no one behind. That also demands common efforts and, in that regard, we agree with the United Nations in its call for a global response to the crisis.
Mr. President,
Unity and solidarity were decisive factors 75 years ago when the United Nations was created in response to the results of the Second World War. The victors of the war, despite their conflicting interests, were able, for a moment, to unite and put the salvation and liberation of the world before their own interests, which was an absolute priority and necessity due to the damage and devastation caused by the war.
They were able to create this great Organization with the objective of preventing the world from the scourge of war.
The Charter of the United Nations is the foundation of international law and multilateralism, which have proven to be the best tools to face the challenges of humankind and to make our planet a more just, prosperous and peaceful place. There are no viable alternatives to multilateralism, nor to the prevalence of the spirit of the Charter.
Seventy-five years have passed and the world is obviously no longer the same, but the values and spirit of the Charter remain. While the United Nations has played an important role in the resolution of many conflicts, it has been instrumental in the struggle for decolonization and has addressed humanitarian crises in many regions of the world.
At the same time, it is important for the United Nations to adapt to the current times and realities. It must be reformed on the basis of justice, equality and solidarity. We support the reforms undertaken by the Secretary-General, which must lead the Organization to be more effective, more agile and closer to the people and their problems. The main organs of the United Nations must be reformed. We need a revitalized General Assembly with greater influence on Member States.
But the organ that best portrays the current immobility of the United Nations is the Security Council, which clearly no longer reflects the reality of today’s world. Therefore, Equatorial Guinea remains firmly aligned with the demands contained in the Ezulwini Consensus and the Sirte Declaration, which state, in short, that Africa must not be underestimated nor disadvantaged in any way. The historic injustices against the African continent must be repaired. It is ironic that, while African issues make up 75 per cent of the agenda of the Security Council’s agenda, Africa’s voice is stifled and underprivileged in that organ when it comes to addressing issues of vital importance to the continent.
Mr. President,
Equatorial Guinea firmly believes in the three pillars of the United Nations, namely development, human rights and peace and security, which have inspired our political direction when designing the programmes that guide our political action. We therefore defend the supremacy of international law, which is based on the Charter of the United Nations. The Charter is the result of jointly agreed rules that are based on the sovereign equality of States, non-interference in the internal affairs of other States and respect for their territorial integrity. Any misinterpretation of those principles leads directly to confrontation. International conflicts and disputes should be resolved by peaceful means and in accordance with the principles of justice and international law.
All States must refrain from the threat or use of force against the integrity or political independence of another, or any other act that runs counter to the purposes and principles of the Charter of the United Nations.
Mr. President,
Equatorial Guinea’s term as a member of the Security Council came to an end in In December 2019, where its voice was heard loud and clear. The contribution of our country was perceived on an equal footing with the most important countries in the world in the search for solutions to major issues of international peace and security and stability. We have contributed independently and rigorously to the fight against the drivers of conflicts in the world, including phenomena such as mercenaries, as well as playing a part in the pacification and resolution of many wars.
Our departure from the Security Council does not, in any way, imply that we have given up on our goals; on the contrary, we have reaffirmed them and will use the valuable experience we have acquired to continue fighting for peace and security and prosperity in the interest of the entire world.
The international community must combine its efforts to help Africa implement the 2030 Agenda for Sustainable Development alongside the African Union’s Agenda 2063; begin work on building infrastructure in the areas of health, education, economy and trade; and focus on addressing the problems facing Africa in the areas of youth, women, refugees and employment with a view to improving socioeconomic development in African countries.
The Security Council should strengthen communication and coordination with the African Union Peace and Security Council; create mechanisms for joint planning, decision-making, assessments and briefings; undertake joint work in the areas of early warning and the strategic review, design and deployment of mandates in order to enhance cooperation.
Mr. President,
The sad reality is that most of the conflicts affecting the world are still active, including long-lasting conflicts such as the situation in Syria, the clashes in Libya, the war in Yemen, the Arab-Israeli conflict, the situation in Afghanistan, instability in the Middle East, the conflict in the Central African Republic and the war in Somalia. These conflicts, among others, remain unresolved without clear and just solutions and are aggravated by phenomena such as the illicit trafficking of small arms and light weapons and the plundering of natural resources.
We are even more concerned about the situation in the Sahel where, despite the significant efforts deployed, the necessary stabilization of the situation has not been achieved, preventing this troubled region of Africa from optimizing its undeniable potential.
Equatorial Guinea believes that political changes should be made only through democratic means and that the use of force to achieve political objectives is unacceptable.
Stability in Africa will have repercussions throughout the world. If Africa does not succeed in satisfactorily resolving its problems, then other continents will not be able to achieve sustainable stability — for instance, thousands of our young people are risking their lives on dangerous journeys to migrate to other shores. Denying the evident globality of the world will lead us only to perpetuate the common problems that require our joint efforts.
Mr. President,
Equatorial Guinea requests the lifting of the economic, financial and commercial blockade against Cuba so that this country can optimize its enormous potential and meet the needs of its people.
The phenomenon of climate change deserves the same attention of the international community. It has already had devastating effects on our lives in the form of hurricanes, cyclones, fires and floods, inter alia. The degradation of the environment negatively impacts many of the activities that sustain a large part of our people, so we must urgently mobilize to find a lasting and sustainable solution to this phenomenon.
In conclusion, Mr. President, we hope that the world will choose the path of solidarity. If we unite in our efforts — which are by no means insignificant — and focus them in the right direction, we can make today’s world a better place and ensure a peaceful and promising future for present and future generations.
Thank you very much.